DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 34-40 and Species X, claim 7 in the reply filed on 07/06/2021 is acknowledged.  
The traversal is on the ground(s) that there is no serious search and/or examination burden.  This is not found persuasive because the groups of inventions each have a different classification and require different fields of search. Additionally, art that would meet one of the groups of invention would not meet the other invention (see at least divergent Cr, Si, and C composition ranges). Additionally, the species restriction is proper because each grouping is drawn to an alloy steel having different and divergent mechanical properties such that there is significant burden to treat all the claimed subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-33, 35, 36, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/2021.
In the interest of the clarity of the record, it is noted that previous, but now cancelled, claims 10-20 were withdrawn with traverse as indicated in the Non-Final mailed 07/06/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 requires in part “2.6 to 2.8 weight % silicone (Si)”. The metes and bounds of this claim are indefinite because it is unclear if Applicant intends silicone or if this is a typographical error where the recitation should be directed to the element silicon (Si). The claims have been interpreted such that 2.6 to 2.8 wt% silicon (Si) is required.
Claims 37 and 40 depend from rejected claim 34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2019/0217363; Of Record).
Regarding claim 34, Branagan teaches an alloy steel as follows:
Element
Claimed (wt%)
Alloy 21 (at%)
Alloy 21 Converted (wt%)
Overlap/Note
Ni
1.0-1.6
1.15
1.275
Lies Within
Cu
0.5-1.1
0.63
0.756
Lies Within
Cr
2.4-2.6
2.53
2.485
Lies Within
Mn
13.9-14.1
14.31
14.855
*
Si
2.6-2.8
4.94
2.622
Lies Within
Al
1.9-2.1
3.72
1.897
*
C
0.15-0.25
0.76
0.172
Lies Within
Fe
Present/Any
71.96
75.937
Present


With regard to the asterisks (*) above, it is noted with respect to the Al content that the converted value is 1.897 which would round to 1.9. However, even if a person determined 1.897 to not meet 1.9, a value of 1.897 would be considered to be reasonably close to 1.9. To clarify, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so prima facie one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I.).
In the instant case, both the Al and Mn amounts in Branagan’s Alloy 21 are so close that one skilled in the art would expect them to have the same properties as the alloy as claimed. To be clear, the differences in Branagan’s Alloy 21 to the instantly claimed alloy ranges of Al and Mn are 0.003 and 0.755, respectively. 
Regarding claim 40, Branagan teaches the alloy as applied to claim 34 above (see table). Alloy 21 of Branagan fails to teach C in the amount of 0.19 to 0.21 weight%; however, the person of ordinary skill in the art would find 0.172 wt% C to be reasonably close to 0.19 wt% C absent evidence to the contrary. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also MPEP 2144.05 I.
Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2019/0217363; Of Record).
Regarding claim 34, Branagan teaches an alloy steel as follows:
Element
Claimed (wt%)
Alloy 21 (at%)
Alloy 21 Converted (wt%)
Overlap/Note
Ni
1.0-1.6
1.15
1.275
Lies Within
Cu
0.5-1.1
0.63
0.756
Lies Within
Cr
2.4-2.6
2.53
2.485
Lies Within
Mn
13.9-14.1
14.31
14.855
*
Si
2.6-2.8
4.94
2.622
Lies Within
Al
1.9-2.1
3.72
1.897
*
C
0.15-0.25
0.76
0.172
Lies Within
Fe
Present/Any
71.96
75.937
Present


With regard to the asterisks (*) above, it is noted that Al and Mn are close but not touching or within the claimed ranges.

As such, it would be obvious to modify the Al and Mn contents within the preferred ranges of Branagan as a matter of routine optimization.
It has been held that ‘generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’ In re Aller, 220 F. 2d. 454, 456, 105 USPQ 233, 235 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (MPEP 2144.05 II.A.).
Regarding claim 40, Branagan teaches the alloy as applied to claim 34 above (see table). Alloy 21 of Branagan fails to teach C in the amount of 0.19 to 0.21 weight%; however, Branagan does disclose a preferred range of compositions at Paragraph 0087 that includes 0.3 to 3.7 at% C which is equivalent to 0.07-0.83 wt% C (see OA Appendix Modified Alloy 30 Example mailed 07/06/2020). 
As such, it would be obvious to modify the C content within the preferred range of Branagan as a matter of routine optimization.
It has been held that ‘generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’ In re Aller, 220 F. 2d. 454, 456, 105 USPQ 233, 235 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Hoeschele.
Claims 34, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2019/0217363; Of Record).
Regarding claim 34, Branagan teaches an alloy steel as follows:
Element
Claimed (wt%)
Alloy 22 (at%)
Alloy 22 Converted (wt%)
Overlap/Note
Ni
1.0-1.6
1.16
1.279
Lies Within
Cu
0.5-1.1
0.63
0.752
Lies Within
Cr
2.4-2.6
2.56
2.501
Lies Within
Mn
13.9-14.1
14.47
14.940
*
Si
2.6-2.8
4.94
2.634
Lies Within
Al
1.9-2.1
2.65
1.344
*
C
0.15-0.25
0.76
0.174
Lies Within
Fe
Present/Any
72.77
76.376
Present


With regard to the asterisks (*) above, it is noted that Al and Mn are close but not touching or within the claimed ranges.
However, Branagan teaches preferred ranges of compositions at Paragraph 0087 and specifically describes 0.4 to 5.2 at% Al and 0.6 to 16.9 at% Mn which would overlap and/or lie within the claimed ranges when converted to wt%.
As such, it would be obvious to modify the Al and Mn contents within the preferred ranges of Branagan as a matter of routine optimization.
It has been held that ‘generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’ In re Aller, 220 F. 2d. 454, 456, 105 USPQ 233, 235 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (MPEP 2144.05 II.A.). 
Regarding claim 37, Branagan teaches the alloy steel as applied to claim 34 above and further teaches in Table 4 that Alloy 22 achieves True Ultimate Tensile Strength (MPa) of at least 1700 MPa as well as an elongation of at least 39.4%. 
Table 4 is silent to the yield strength of Alloy 22 and therefore does not disclose that Alloy 22 possesses a yield strength of at least 1499 MPa.
However, Branagan teaches at Paragraph 0084 that the yield strength of the alloy in the finished part should be 850 to 2300 MPa (A4) which overlaps the claimed range.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 40, Branagan teaches the alloy as applied to claim 34 above (see table). Alloy 22 of Branagan fails to teach C in the amount of 0.19 to 0.21 weight%; however, the person of ordinary skill in the art would find 0.174 wt% C to be reasonably close to 0.19 wt% C absent evidence to the contrary. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also MPEP 2144.05 I.
Alternatively, regarding claim 40, Branagan teaches the alloy as applied to claim 34 above (see table). Alloy 22 of Branagan fails to teach C in the amount of 0.19 to 0.21 weight%; however, Branagan does disclose a preferred range of compositions at Paragraph 0087 that includes 0.3 to 3.7 at% C which is equivalent to 0.07-0.83 wt% C (see OA Appendix Modified Alloy 30 Example mailed 07/06/2020). 
As such, it would be obvious to modify the C content within the preferred range of Branagan as a matter of routine optimization.
It has been held that ‘generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F. 2d. 454, 456, 105 USPQ 233, 235 (CCPA 1955). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (MPEP 2144.05 II.A.).
Response to Arguments
Applicant's arguments, filed 11/06/2020, have been fully considered but they are not persuasive. However, in the interest of compact prosecution and in response to Applicant’s argument at Pages 2 and 3 of the Remarks, Examiner respectfully notes that both examples 21 and 22 are present in the provisional filing of Branagan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731